Name: Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade;  international trade;  Europe
 Date Published: nan

 Avis juridique important|31996R1926Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations Official Journal L 254 , 08/10/1996 P. 0001 - 0021COUNCIL REGULATION (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade NegotiationsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Agreements on free trade and trade-related matters concluded between the European Communities, of the one part, and the Republic of Estonia (1), the Republic of Latvia (2) and the Republic of Lithuania (3), respectively, of the other part, provide for concessions for certain agricultural products originating in those countries; whereas those concessions involve reductions in the variable levies under tariff quotas and reductions in customs duties;Whereas, pursuant to the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (4), the Community undertook to turn all variable agricultural levies and other non-tariff barriers into their tariff equivalent and to replace them by fixed customs duties from 1 July 1995;Whereas the replacement of variable levies and other barriers by customs duties affects the concessions granted pursuant to the free trade agreements and could reduce the preferential access to the Community market granted to Estonia, Latvia and Lithuania;Whereas, in accordance with the Directives concerning agricultural products adopted on 27 June 1996, negotiations are currently under way with the countries concerned for the conclusion of additional protocols to the Agreements on free trade and trade-related matters; whereas 'interim` additional protocols will cover solely the trade-related aspects of the additional; whereas, because of the excessively tight deadlines, however, such interim additional protocols could not enter into force on 1 July 1996;Whereas it is therefore appropriate to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Agreements on free trade and trade-related matters; whereas the adjustment should take effect from 1 July 1996,HAS ADOPTED THIS REGULATION:Article 1 This Regulation provides, as an autonomous and transitional measure, for the opening of tariff quotas and the adjustment of concessions for certain agricultural products provided for in the Agreements on free trade and trade-related matters with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania.Article 2 1. The arrangements for import into the Community applicable to certain agricultural products originating in Estonia as set out in Annexes Ia, Ib and Ic to this Regulation shall replace those set out in Annexes III, IV and V to the Agreements on free trade and trade-related matters between the European Communities, of the one part, and Estonia, of the other part.2. On the date of entry into force of the interim additional protocol adjusting the Agreement referred to in paragraph 1, the concessions provided for in that protocol shall replace those referred to in Annex Ia, Ib and Ic to this Regulation.3. In the case of products originating in Estonia, the Commission may reduce the specific amount applicable, within the quota opened under the GATT of 169 000 head of live cattle, to ECU 399 per tonne.Article 3 1. The arrangements for import into the Community applicable to certain agricultural products originating in Latvia as set out in Annexes IIa, IIb and IIc to this Regulation shall replace those set out in Annexes VII, VIII and IX to the Agreement on free trade and trade-related matters between the European Communities, of the one part, and Latvia, of the other part.2. On the date of entry into force of the interim additional protocol adjusting the Agreement referred to in paragraph 1, the concessions provided for in that protocol shall replace those referred to in Annexes IIa, IIb, and IIc to this Regulation.3. In the case of products originating in Latvia, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne.Article 4 1. The arrangements for import into the Community applicable to certain agricultural products originating in Lithuania as set out in Annexes IIIa and IIIb to this Regulation shall replace those set out in Annexes IX, X and XI to the Agreement on free trade and trade-related matters between the European Communities, of the one part, and Lithuania, of the other part.2. On the date of entry into force of the interim additional protocol adjusting the Agreement referred to in paragraph 1, the concessions provided for in that protocol shall replace those referred to in Annexes IIIa and IIIb to this Regulation.3. In the case of products originating in Lithuania, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne.Article 5 The Commission shall adopt detailed rules for the application of this Regulation:- in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 (5), and the corresponding provisions of the other Regulations on the common organization of the markets, or- in accordance with the procedure laid down in Article 6 of Regulation (EC) No 2178/95 (6).Article 6 The concessions provided for in the annexes to this Regulation, in the form of tariff quotas with an Order Number, shall replace the Annex to Commission Regulation (EC) No 2382/95 (7) and Annex VI to Regulation (EC) No 2178/95.Article 7 The Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Agreements in question, concluded between the Community and each of the Baltic Republics, shall apply to the measures provided for in this Regulation.Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 7 October 1996.For the CouncilThe PresidentP. RABBITTE(1) OJ No L 373, 31. 12. 1994, p. 1.(2) OJ No L 374, 31. 12. 1994, p. 1.(3) OJ No L 375, 31. 12. 1994, p. 1.(4) OJ No L 336, 23. 12. 1994, p. 22.(5) OJ No L 181, 1. 7. 1992, p. 21. Regulation as last amended by Regulation (EC) No 923/96 (OJ No L 126, 24. 5. 1996, p. 37).(6) OJ No L 223, 20. 9. 1995, p. 1. Regulation as last amended by Council Regulation (EC) No 921/96 (OJ No L 126, 24. 5. 1996, p. 1).(7) OJ No L 244, 12. 10. 1995, p. 44.ANNEX I (a) ESTONIA Imports into the Community of the following products originating in Estonia shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>ANNEX I (b) ESTONIA Imports into the Community of the following products originating in Estonia shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>Annex to Annex Ia and Ib Minimum import price arrangement for certain soft fruit for processing 1. Minimum import prices are fixed for each marketing year for the following products:>TABLE>The minimum import prices are fixed by the Community in consultation with Estonia taking into consideration the price evolution, imported quantities and market development in the Community.2. The minimum import prices shall be respected in accordance with the following criteria:- during each three-month period of the marketing year the average unit value for each product listed in paragraph 1, imported into the Community, shall not be lower than the minimum import price for that product,- during any period of two weeks the average unit value for each product listed in paragraph 1, imported in the Community shall not be lower than 90 % of the minimum import price for that product, in so far as the quantities imported during this period are not less than 4 % of the normal annual import.3. In case of non-respect of one of these criteria the Community may introduce measures ensuring that the minimum import price is respected for each consignment of the product concerned imported from Estonia.ANNEX I (c) ESTONIA Imports into the Community of the following products originating in Estonia shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>ANNEX II (a) LATVIA Imports into the Community of the following products originating in Latvia shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>ANNEX II (b) LATVIA Imports into the Community of the following products originating in Latvia shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>Annex to Annex II(b) Minimum import price arrangement for certain soft fruit for processing 1. Minimum import prices are fixed for each marketing year for the following products:>TABLE>The minimum import prices are fixed by the Community in consultation with Latvia taking into consideration the price evolution, imported quantities and market development in the Community.2. The minimum import prices shall be respected in accordance with the following criteria:- during each three-month period of the marketing year the average unit value for each product listed in paragraph 1, imported into the Community, shall not be lower than the minimum import price for that product,- during any period of two weeks the average unit value for each product listed in paragraph 1, imported in the Community shall not be lower than 90 % of the minimum import price for that product, in so far as the quantities imported during this period are not less than 4 % of the normal annual import.3. In case of non-respect of one of these criteria the Community may introduce measures ensuring that the minimum import price is respected for each consignment of the product concerned imported from Latvia.ANNEX II (c) LATVIA Imports into the Community of the following products originating in Latvia shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>ANNEX III (a) LITHUANIA Imports into the Community of the following products originating in Lithuania shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>Annex to Annex III(a) Minimum import price arrangement for certain soft fruit for processing 1. Minimum import prices are fixed for each marketing year for the following products:>TABLE>The minimum import prices are fixed by the Community in consultation with Lithuania taking into consideration the price evolution, imported quantities and market development in the Community.2. The minimum import prices shall be respected in accordance with the following criteria:- during each three-month period of the marketing year the average unit value for each product listed in paragraph 1, imported into the Community, shall not be lower than the minimum import price for that product,- during any period of two weeks the average unit value for each product listed in paragraph 1, imported in the Community shall not be lower than 90 % of the minimum import price for that product, in so far as the quantities imported during this period are not less than 4 % of the normal annual import.3. In case of non-respect of one of these criteria the Community may introduce measures ensuring that the minimum import price is respected for each consignment of the product concerned imported from Lithuania.ANNEX III (b) LITHUANIA Imports into the Community of the following products originating in Lithuania shall be subject to the concessions set out below (MFN = most favoured nations duty):>TABLE>